DETAILED ACTION

EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Chris Rourk on  03/31/2021
The application has been amended as follows: 
Claim 1 should read as follows:-
1.  A system comprising:
a wireless power receiver;
a battery charging system coupled to the wireless power receiver and configured to charge a battery using power received from the wireless power receiver; 
a wireless data communication system coupled to the wireless power receiver and the battery charging system,
the wireless data communication system configured to determine a power requirement and to transmit the power requirement using the wireless power receiver at a frequency derived from and different from a transmission frequency detected by a frequency detector at the wireless power receiver; and
a data encoding system configured to encode one or more bits representing a pulse width into a data packet to control a power signal transmitted to the wireless power receiver at the transmission frequency detected by the frequency detector.

Cancel Claim 2

Claims 3-10 should read as follows:-

3.  The system of claim 1, wherein each bit comprises a pulse width that reduces loss of resonance.
4.           The system of claim 1, wherein at least two bits are used to indicate that more power should be transmitted. 
5.          The system of claim 1, wherein at least two bits are used to indicate that no change should be made in the level of power that is transmitted.  
6.        The system of claim 1, wherein at least two bits are used to indicate that less power should be transmitted. 
7.           The system of claim 1,  wherein at least two bits are used to indicate that no more power should be transmitted.
8.         The system of claim 1, wherein at least two bits are used to indicate a battery charging level. 
9.           The system of claim 1, wherein at least two bits are used to indicate a control record check having a predetermined pulse width. 



10.         A method comprising:
receiving power at a wireless power receiver;
charging a battery using power received from the wireless power receiver;
determining a power requirement; 

encoding one or more bits into a data packet to control a power signal transmitted to the wireless power receiver, wherein each bit has a different pulse width if it is determined that a voltage is greater than an under voltage lockout level.

Cancel claim 11

Claims 12-18 should read as follows:-

12.         The method of claim 10, wherein at least one bit comprises a pulse width that reduces loss of resonance. 
13.          The method of claim 10, wherein at least one bit has a different pulse width from a pulse width used to encode non-power data. 
14. The method of claim 10 wherein at least two bits are used to indicate that no change should be made in the level of power that is transmitted, wherein each bit has a different pulse width. 
15.         The method of claim 10, wherein each bit has a different pulse width and transmission period. 
16.         The method of claim 10 wherein each bit has one of a first pulse width or a second pulse width. 
17.         The method of claim 10, wherein at least two bits are used to indicate a battery charging level.


Allowable Subject Matter

Claims 1, 3-10 and 12-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
Claim 1 recites, inter alia, the wireless data communication system configured to determine a power requirement and to transmit the power requirement using the wireless power receiver at a frequency derived from and different from a transmission frequency detected by a frequency detector at the wireless power receiver; and a data encoding system configured to encode one or more bits representing a pulse width into a data packet to control a power signal transmitted to the wireless power receiver at the transmission frequency detected by the frequency detector. The above limitation is not disclosed, taught, or suggested in the art of record, nor would it have been obvious to one of ordinary skill in the art to modify the art of record to meet the above limitation.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Claim 10 recites, inter alia, transmitting the power requirement using the wireless power receiver using a frequency derived from and different from a transmission frequency detected by a detector at the wireless power receiver; and encoding one or more bits into a data packet to control a power signal transmitted to the wireless power receiver, wherein each bit has a different pulse width if it is determined that a voltage is greater than an under voltage lockout level. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SAMUEL BERHANU whose telephone number is (571)272-8430.  The examiner can normally be reached on M_F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Drew A. Dunn can be reached on Drew.Dunn@uspto.gov.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/SAMUEL BERHANU/Primary Examiner, Art Unit 2859